Citation Nr: 1218233	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating for service-connected residuals of mallet fracture of the right (major) ring finger.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active service from January 1971 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

In June 2009, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board (retired).  A transcript of the hearing has been associated with the claims folder.  

In February 2011, the Board sent the Veteran a letter advising him that the law required that the VLJ who conducted a hearing on appeal had to participate in any decision made on that appeal.  The letter requested that the Veteran indicate whether he wanted another Board hearing and informed him that if he did not respond within 30 days of the letter it would be assumed that he did not want another hearing and his appeal would proceed to adjudication.  

To date, VA has not received any communication from the Veteran regarding his desire to have an additional Board hearing.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing and will proceed to evaluate the claim on appeal.

In an August 2009 decision, the Board granted a 10 percent schedular rating for the Veteran's service-connected residual right ring finger disability but remanded the issue of whether the Veteran's disability warranted an extraschedular rating.  The requested development was not performed in accordance with the August 2009 decision.  

As a result of the failure to perform the requested actions in the August 2009 decision, the Board once again remanded this matter in May 2011.  The requested development has been performed and the matter is now ready for appellate review.  

FINDING OF FACT

In October 2011, the Director, Compensation and Pension Service, determined that the Veteran's service-connected residuals of mallet fracture of the right (major) ring finger did not warrant an extraschedular evaluation. 


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected residuals of mallet fracture of the right (major) ring finger pursuant to 38 C.F.R. § 3.321(b)(1), have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id 

In its May 2011 remand, the Board indicated that the AMC/RO was to conduct any necessary evidentiary development with respect to the issue of whether an extraschedular rating was warranted for the Veteran's service-connected right ring finger disability, to include referring the issue to the VA Chief Benefits Director, pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

Service connection is currently in effect for residuals of a mallet fracture of the right (major) 4th finger, to include degenerative joint disease of the distal interphalangeal and proximal interphalangeal joints, which has been assigned a 10 percent schedular disability evaluation.  

The Veteran injured his right 4th finger while playing football during service.  He underwent surgery to repair the extensor tendon.  X-rays taken at that time were negative for arthritis.  A well healed, longitudinal incisional scar over the dorsum, middle phalanx, above the right ring finger was noted, which was non-tender and non-adherent. 

In a March 2004 VA treatment record, it was noted that the Veteran complained of occasional "locking up" of his right ring finger.  X-rays revealed a minor irregularity of joint space in the proximal interphalangeal joint of right fourth finger with some linear metallic densities probably foreign bodies or surgical sutures, no other bony abnormality.  In a February 2006 VA treatment record it was noted that the Veteran complained of pain in his right ring finger.  X-rays taken at that time revealed slight carpal metacarpal joint arthritis with degenerative joint disease ring DIP and PIP. 

In December 2006, the Veteran was afforded a VA examination.  At the time of the examination, the Veteran reported that he had injured his right ring finger during service and that it had been surgically corrected.  He complained of an inability to move the distal portion of his fourth distal joint.  He also noted having some pain and inflammation in the finger and reported that it flared up "from time to time."  He indicated that the pain was worse during cold weather.  The examiner confirmed the diagnosis of mallet finger.  He further stated that this condition did not affect the Veteran's employment as he was unemployed and homeless. 

Physical examination performed at that time revealed that the right ring finger was fixed in the flexed position of 30 degrees.  The Veteran was unable to move the joint and he had a deformity at the distal end, which was not inflamed or hot to touch.  X-rays revealed a deformity of the distal end of the fourth proximal phalanx with degenerative joint disease DIP joint.  Metallic densities were seen in the soft tissues at this level but there was no acute fracture, dislocation or erosion.  A diagnosis of mallet finger, no significant complications, was rendered. 

In March 2009, the Veteran was afforded an additional VA examination.  He again noted the prior surgery.  He complained of an inability to fully extend the tip of his right ring finger and noted mild stiffness in the PIP joint.  He further reported having intermittent flare-ups in cold weather, which he described as mild.  The pain was alleviated with heat and Naprosyn.  Range of motion testing performed at that time revealed 30-90 degrees of active flexion in the PIP joint, 0-90 degrees passive flexion, and 30-90 degrees active against resistance.  The examiner noted no active extension DIP joint, slightly enlarged PIP joint.  There was no decreased strength with pushing, pulling, or twisting.  There was also no decreased dexterity for twisting, probing, writing, touching, and expression.  He further found no objective evidence on pain on active range of motion or following repetitive motion and no ankylosis of any joint. 

At his March 2009 videoconference hearing, the Veteran testified that he had no functional use of his right hand and stated that that while he could grasp as a whole, he did not have any dexterity in the right ring finger.  He also indicated that that his right ring finger disability had interfered with his most recent job as a security guard. 

In conjunction with the Board's May 2011 remand, the matter was referred to the Director of Compensation and Pension in October 2011.  

The Director reported the Veteran's period of service and his military occupational specialty.  He further noted the Board's request for referral to the VA Chief Benefits Director in May 2011.  The Director also reported certain portions of the Veteran's testimony at his June 2009 video hearing as it related to his right ring finger.  

The Director further reported the results of the March 2009 VA examination which noted no overall decrease in hand strength and no decrease in hand dexterity, but loss of ability to fully extend the tip of the finger and the presence of mild stiffness in the PIP joint.  He also observed that the precipitating factor of right finger pain was cold weather and that alleviating factors were heat and medication.  Flare-ups were noted every three to four months, with the usual duration of flare-ups being hours.  Severity of the flare ups was mild and the examiner noted that the extent of additional limitation of motion of the flare-ups was none.  

The Director stated that the evidence did not establish that the right fourth finger disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization as to render impractical the application of regular schedular standards.  The Director found that entitlement to an extraschedular evaluation in excess of 10 percent was not established under § 3.321(b).  

After a review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an extraschedular rating for residuals of mallet fracture of the right (major) ring finger.  The medical evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  While the Veteran has a resultant disability from his inservice injury, there has been no showing by the Veteran that his service-connected residuals of mallet fracture of the right (major) ring finger resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  For example, the Veteran has not submitted any records from a physician or an employer demonstrating that his employment was adversely affected by his service-connected residuals of mallet fracture of the right (major) ring finger.  There is also no evidence that the Veteran has been hospitalized due to his service-connected residuals of mallet fracture of the right (major) ring finger.  The only evidence in support of the Veteran's extraschedular rating claim is his lay statements in which he contends that he is unemployed as a result of his service-connected residuals of mallet fracture of the right (major) ring finger.  

With consideration of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Board finds the Veteran's multiple lay statements less than probative when compared to the medical evidence of record which shows that the Veteran's service-connected residuals of mallet fracture of the right (major) ring finger has not interfered with his employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board must find that the most recent evaluations of this condition provide highly probative evidence against this claim. 

Given the foregoing, the Board finds that the preponderance of the evidence is against an extraschedular rating for service-connected residuals of mallet fracture of the right (major) ring finger.  38 C.F.R. § 3.321(b)(1).  There is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in a March 2005 letter, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice as to the disability rating and effective date elements of the claim in a November 2008 letter.  

The November 2008 letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  The Board also reviewed all records set forth in "Virtual VA".  

The Veteran was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  The matter was also referred to the Director of Compensation and Pension for an opinion.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA treatment records.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative, and his testimony.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.





ORDER

An extraschedular rating for residuals of mallet fracture of the right (major) ring finger, pursuant to 38 C.F.R. § 3.321(b)(1), is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


